DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 8, 18 and 20 are cancelled. 
The Examiner notes that claims 1-7, 9-17 and 19 are pending. 

Response to Arguments
Applicant's arguments, filed on 8/29/2022, with respect to the 35 USC § 112 rejections of claims 1-20, have been fully considered and are persuasive, therefore the rejections have been withdrawn. However, upon further consideration, new grounds are made.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “at least one of a baseline among the known sample data and a time period of the known sample data”, wherein the phrase “at least one of” followed by a list of items connected by “and” has been known to lead to ambiguity concerning whether the Applicant intends to claim alternatives or whether the Applicant intends to claim “one of” each item in the list is required (ie, A or B; or one of A, and one of B). For examination purposes the claims have been interpreted as a claim in alternative form: “at least one of a baseline among the known sample data or a time period of the known sample data. Claims 3 (in two places), 4, 5 (in three places), 7, 16, 17 and 19 contain similar elements and are objected to for the same reasons. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the claim recites “the set-up information further comprises at least one of application information describing at least one analytical application corresponding to the at least one analysis, known sample information corresponding to the at least one known sample, unknown sample information corresponding to the at least one unknown sample, and flow information corresponding to at least one of the at least one analytical instrument, the at least one analysis, the at least one analytical method, and the at least one unknown sample”, however, the limitation is found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe (ie, “the set-up information further comprises at least one of” followed by a list would be clearer if recited as a pre-amble (eg, “the set-up information further comprises at least one of:”). For examination purposes the limitations are being interpreted as: determine whether or not each sensor of a plurality of sensors included in a subject system is abnormal for each time based on sensor values output by the sensors. Claims 7 and 13 recite similar language and are objected to in the same manner. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the claim recites “the particle fractionation system is one of a liquid chromatography system and a field flow fractionation (FFF) system, wherein the liquid chromatography system comprises at least one of a high performance liquid chromatography system, an ultra-high-performance liquid chromatography system, a reverse-phase chromatography system, an affinity chromatography system, and a fast protein liquid chromatography system, and wherein the FFF system comprises at least one of an asymmetric flow FFF system, a gravitational FFF system, a centrifugal FFF system, a thermal-gradient FFF system, an electrical FFF system, a magnetic FFF system, a flow FFF system, a hollow fiber FFF system, and a split flow thin-cell fractionation system”, however, “the particle fractionation system” was not selected for examination in the parent claim, therefore examination of the claim is not required. However, in the interest of compact prosecution, the Examiner has provided prior art rejections for the limitations. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the claim recites “the light scattering instrument is one of a static light scattering instrument and a dynamic light scattering instrument”, however, “the light scattering instrument” was not selected for examination in the parent claim, therefore examination of the claim is not required. However, in the interest of compact prosecution, the Examiner has provided prior art rejections for the limitations. Appropriate correction is required.
Claims 3-4 and 11-13, 15 are objected to because of the following informalities: the claims have no defined pre-amble. For clarity and consistency, the Examiner suggests reciting a pre-amble followed by a colon, in the manner of the remaining of claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “executing a set of logical operations band-broadening the aligned sample data with respect to the at least one analytical instrument and the at least one additional analytical instrument, resulting in band-broadened sample data, resulting in at least one validated analytical method”, which includes subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, no mention is found in the specification of how the “at least one validated analytical method” is defined or how the method is “validated” by executing the band-broadening of aligned data. Therefore, there does not appear to be a written description of the claim limitation in the specification. Claims 17 and 19 recite similar limitations and are therefore rejected on the same basis.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites, “executing a set of logical operations band-broadening the aligned sample data with respect to the at least one analytical instrument and the at least one additional analytical instrument, resulting in band-broadened sample data, resulting in at least one validated analytical method”, however, the limitations are found to be indefinite. Specifically, it is unclear how the “at least one validated analytical method” is defined or how the method is “validated” by executing the band-broadening of aligned data. Applicant’s published specification (paragraphs [0023] and [0048]) teaches tracking and storing parameters related to a validated method, however, fails to clarify the limitations. The Examiner cannot construe any meaningful interpretation for the limitation; resultantly, for examination purposes the limitation is being interpreted as: executing a set of logical operations band-broadening the aligned sample data with respect to the at least one analytical instrument and the at least one additional analytical instrument, resulting in band-broadened sample data; validating at least one analytical method. Claims 14, 16, 17 and 19 recite similar limitations and are therefore rejected on the same basis.
Regarding claim 1, the claim recites, “executing, by the computer system, a set of logical operations processing defining a known sample peak region among the known sample data with respect to at least one of a baseline among the known sample data and a time period of the known sample data”, however, the limitations are found to be indefinite. Specifically, the limitations are found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe (eg, it is unclear whether the operations are “processing” or “defining” the peak region). Applicant’s published specification (paragraph [0057]) recites “executing, by the computer system, a set of logical operations defining a known sample peak region”, however, fails to clarify the limitations. The recitation from paragraph [0057] will be used for examination purposes. Claims 17 and 19 recite similar limitations and are therefore rejected on the same basis.
Regarding claim 10, the claim recites, “executing, by the computer system, a set of logical operations identifying at least one additional maximum peak value among the additional detector data with respect to the baseline; calculating, by the computer system, at least one time difference between a known sample maximum peak value among the known sample data and the at least one additional maximum peak value; and executing, by the computer system, a set of logical operations shifting the additional detector data in time with respect to the known sample data by the at least one time difference”, however, the limitations are found to be indefinite. Specifically, it is unclear what is defined as the original maximum peak [eg, the maximum peak identified before the additional maximum peak is identified]. Applicant’s published specification (paragraph [0070]) teaches the additional maximum peak is with respect to the maximum peak identified in the known data, however, fails to clarify the limitations. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: executing, by the computer system, a set of logical operations identifying at least one maximum peak value among the additional detector data with respect to the baseline; calculating, by the computer system, at least one time difference between a known sample maximum peak value among the known sample data and the at least one maximum peak value; and executing, by the computer system, a set of logical operations shifting the additional detector data in time with respect to the known sample data by the at least one time difference. 
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (WO 2004038602, hereafter “Baker”).
Examiner’s Note – claims 1, 17 and 19 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 1, 17 and 19, Baker discloses: 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (Baker – page 11, lines 15-25, teaches the system consists of databases, files stored in memory, and computer software stored on a machine-readable medium executable by a computing device [processor] such as general purpose computer system containing a set of instructions in the form of processing routines”): 
a memory (Baker – page 8, lines 5-15, “a general purpose computer system and a machine readable storage medium [memory] containing a set of instructions in the form of processing routines”); and 
a processor in communication with the memory, the processor configured to perform a method comprising: (Baker – page 8, lines 5-15, “a general purpose computer system [requires a processor] and a machine readable storage medium containing a set of instructions in the form of processing routines”, the processor and memory are required to be in communication for the routines to run);
receiving, by a computer system, set-up information (Baker – page 8, lines 7-20, “a machine readable storage medium containing a set of instructions in the form of processing routines ... spectral data processing .... operating on raw data from files created by the analytical spectrographic instrument and .... containing instructions for providing data standardization of the raw data and storing standardized individualized spectral data”; page 9, lines 7-20, “the particular options for processing of the data are chosen in advance (or stored in a file or otherwise selected) and the processing proceeds by execution of the modules described herein serially, one after the other”; page 11, lines 25-35, “the instrumentation control [set-up data] and data collection station 102, which includes a data collection device 1 (e.g., Η-NMR or mass spectrometer). The data collection device 1 comprises the analytical hardware itself and an associated instrument control [set-up data] and processing computer [set-up data]”), wherein the set-up information describes at least one analytical instrument (Baker - page 1, lines 15-25, “an integrated computer system including software that obtains raw data of chemical and biological samples from one or more analytical instruments ... The analytical instrument(s) supplying data to the system will typically take the form of a spectrometer”), at least one analysis to be performed on data collected by the at least one analytical instrument (Baker – fig. 2, item 4-07; page 3, lines 1-25, “spectral methods for biological screening .... NMR based screening methods such as metabonomics, metabolite profiling, or ligand-binding assays [and] MS using SELDI or MALDI techniques .... present invention provides a complete integrated automated path for handling these types of screening”; page 6, lines 20-25, “methods are usually referred to as "supervised" in that they use known information”), and at least one analytical method (Baker – page 14, lines 15-25, “Liquid Chromatography “, “Gas Chromatography”); 
executing, by the computer system, in response to receiving at least one instruction to automate the at least one analysis (Baker – fig. 2, item 4-02; page 9, paragraph 3, “the system is entirely automated .... the particular options for processing of the data are chosen in advance (or stored in a file or otherwise selected) and the processing proceeds by execution of the modules”, requires instructions are received and executed), a set of logical operations running the at least one analytical method on at least one known sample on the at least one analytical instrument with respect to the set-up information, resulting in known sample data (Baker – page 8, lines 7-20, “a machine readable storage medium containing a set of instructions in the form of processing routines ... spectral data processing .... operating on raw data from files created by the analytical spectrographic instrument and .... containing instructions for providing data standardization of the raw data and storing standardized individualized spectral data”; page 36, lines 1-15, “build reference libraries of samples of known class .... reference library information [may] be imported for comparison with this spectrum [if the] library spectrum is a match for the spectrum under study, this is denoted as a "hit" [and a] summary of this information is stored as a reference” page 18, lines1-5, “a library of multiple annotated spectra”; page 16, line 30-35, “Information about the sample and key processing variables are stored in a system-tracking database 19. Key sample parameters are stored in sample information tables 6 contained within database 19”); 
executing, by the computer system, a set of logical operations processing defining a known sample peak region among the known sample data with respect to at least one of a baseline among the known sample data and a time period of the known sample data (Baker – page 18, line 29 – page 19, line 15, “reduce the standard data .... spectral regions are segmented into small regions about the width of a typical spectral band, and only segment summaries are carried forward for analysis”; page 22, line25-35, “Baseline regions can be chosen during processing setup step 4-05”; page 8, lines 7-25, teaches logical instructions for the entire process; Examiner’s note – the option of “baseline” was examined); 
executing, by the computer system, a set of logical operations aligning, with respect to the known sample peak region, additional detector data collected by at least one additional analytical instrument coupled to the at least one analytical instrument, resulting in aligned sample data (Baker – fig. 3, items 8-05, 8-06, 8-07, where correction an alignment; page 28, line 29 – page 29, line 10, “picking peak positions between the reference spectrum and the spectrum to be recalibrated and calculating a simple regression correction, as is done for instrument calibration procedures. Instrument calibration is used with known materials with known masses .... For typical bias and offset corrections to the original instrument calibration, selection of four to ten persistent bands that span the range of interest is usually sufficient”, where “original instrument” requires at least a second instrument; page 36, lines 1-10, “an integrated computer system including software that obtains raw data of chemical and biological samples from one or more analytical instruments”; page 8, lines 7-25, teaches logical instructions for the entire process); 
executing, by the computer system, a set of logical operations band-broadening the aligned sample data with respect to the at least one analytical instrument and the at least one additional analytical instrument, resulting in band-broadened sample data, resulting in at least one validated analytical method (Baker - page 2, lines 5-35, “the actual data gets convoluted due to the limitations (finite measurement windows, instrument tune, electronic response time) inherent in instrumental design. As illustrated in Figure 8, convolution usually has the effect of broadening spectral features. Replicate measurements may portray the same spectral band with different widths”; page 17, lines 10-25, “processing refinement module preferably includes a calibration module comprising a set of instructions”, where “calibration” is the setting/tuning of a measurement device, yielding validated results; page 6, lines 20-35, “supervised methods are subjected to validation or cross validation methodologies”; page 8, lines 7-25, teaches logical instructions for the entire process); and 
executing, by the computer system, a set of logical operations running the at least one validated analytical method on at least one unknown sample on the at least one analytical instrument with respect to the set-up information, resulting in analyzed sample data (Baker - page 52, lines 15-35, “the union of multiple techniques and data sources to analyze, detect, and screen for differentiation of samples or systems based on classification, outcome or property prediction, differentiated populations, or perturbation from normal. 3) Analysis can be performed on systematic data obtained from designed experiments (controlled classes, treatments, or perturbations) or random or selected samplings of available populations” page 11, lines5-15, “entire process of processing, standardizing, visualizing, reducing, analyzing, modeling, and screening of chemical and biological samples that are analyzed by diverse spectroscopic or multidimensional analytical techniques”; page 8, lines 7-25, teaches logical instructions for the entire process).
Regarding claim 2, Baker discloses all of the limitations on which this claim depends, further, Baker discloses instrument information describing the at least one analytical instrument (Baker - page 1, lines 15-25, “an integrated computer system including .... analytical instrument(s) supplying data to the system will typically take the form of a spectrometer”); 
configuration information describing at least one configuration of the at least one analytical instrument (Baker – fig. 2, items 4-05, 4-08; page 21, lines 5-15, “NMR spectra is to read the acquisition parameters (sweep width, total points, acquisition modes, reference offsets, instrument frequency)”; 
method information describing the at least one analytical method (Baker - page 1, lines 15-25, “a mass spectrometer or proton nuclear magnetic resonance”) spectrometer”; page 3,lines 15-20, “MS”, mass spectrometry; page 3, lines 1-10, “spectral methods for biological screening”); and 
operation information describing at least one operation to be performed during the at least one analysis (Baker – fig. 2, item 4-07; page 3, lines 12-25, “NMR based screening methods such as metabonomics, metabolite profiling, or ligand-binding assays [and] MS using SELDI or MALDI techniques .... present invention provides a complete integrated automated path for handling these types of screening”; page 6, lines 20-25, “methods are usually referred to as "supervised" in that they use known information”).
Regarding claim 3, Baker discloses all of the limitations on which this claim depends, further, Baker discloses the set-up information further comprises at least one of application information describing at least one analytical application corresponding to the at least one analysis, known sample information corresponding to the at least one known sample, unknown sample information corresponding to the at least one unknown sample, and flow information corresponding to at least one of the at least one analytical instrument, the at least one analysis, the at least one analytical method, and the at least one unknown sample (Baker – fig. 1A & 1B); 
Regarding claim 4, Baker discloses all of the limitations on which this claim depends, further, Baker discloses the at least one analytical instrument is one of a particle fractionation system, a light scattering instrument, a viscometer, a refractometer, an ultraviolet-visible absorption detector, an infrared absorption detector, an evaporative light scattering detector, a Raman spectroscopy detector, an inductively coupled plasma mass spectrometry, a fluorescence detector, a conductivity detector, and a pH detector (Baker – page 14, lines 10-20, “Mass Spectrometry”). 
Regarding claim 5, Baker discloses all of the limitations on which this claim depends, further, Baker discloses the particle fractionation system (Examiner notes that “Mass Spectrometry” rather than “the particle fractionation system” was selected for examination in the parent claim) is one of a liquid chromatography system and a field flow fractionation (FFF) system (Baker – page 14, lines 15-25, “Liquid Chromatography“), wherein the liquid chromatography system comprises at least one of a high performance liquid chromatography system, an ultra-high-performance liquid chromatography system, a reverse-phase chromatography system, an affinity chromatography system, and a fast protein liquid chromatography system (Baker – page 14, lines 10-20), and wherein the FFF system comprises at least one of an asymmetric flow FFF system, a gravitational FFF system, a centrifugal FFF system, a thermal-gradient FFF system, an electrical FFF system, a magnetic FFF system, a flow FFF system, a hollow fiber FFF system, and a split flow thin-cell fractionation system (Examiner notes that “the FFF system” not selected for examination).
Regarding claim 9, Baker discloses all of the limitations on which this claim depends, further, Baker discloses executing, by the computer system, a set of logical operations identifying a known sample maximum peak value among the known sample data with respect to the baseline (Baker – page 31, line 25 – page 32, line 10, “normalizing to the maximum peak are also provided for. Areas can be excluded for normalization but scaled and kept for analysis .... screening involves comparison of trial screening data to known standards”); and 
executing, by the computer system, a set of logical operations defining the known sample peak region with respect to the known sample maximum peak value (Baker – page 31, line 25 – page 32, line 10, “normalizing to the maximum peak are also provided for. Areas can be excluded for normalization but scaled and kept for analysis .... screening involves comparison of trial screening data to known standards”). 
Regarding claim 10, Baker discloses all of the limitations on which this claim depends, further, Baker discloses the aligning comprises executing, by the computer system, a set of logical operations identifying at least one additional maximum peak value among the additional detector data with respect to the baseline (Baker – page 31, line 25 – page 32, line 10, “normalizing to the maximum peak are also provided for .... screening involves comparison of trial screening data to known standards”; wherein if the maximum peak is analyzed for the known data, analyzing the maximum peak of the trial data would be required for mathematical accuracy and a meaningful comparison); 
calculating, by the computer system, at least one time difference between a known sample maximum peak value among the known sample data and the at least one additional maximum peak value (Baker – page 26, lines 20-35, “a set of baseline regions seems optimal for phasing, the remainder of the spectra in the list for inspection can use these parameters to finish the process in automation. These parameters can then be utilized for full automation the next time this type of sample/spectra is collected for analysis. In addition to phase, this same interface allows reference peak locations to be adjusted based on selecting the reference peak of interest”); and
executing, by the computer system, a set of logical operations shifting the additional detector data in time with respect to the known sample data by the at least one time difference (Baker – a set of baseline regions seems optimal for phasing”; page 19, lines 5-15, “procedures that may be incorporated into module 13 might emphasize differences between relative band positions (e.g. autocorrelation)”).
Regarding claim 11, Baker discloses all of the limitations on which this claim depends, further, Baker discloses executing, by the computer system, a set of logical operations fitting the additional detector data to a band-broadening software kernel, thereby broadening the additional detector data to match a width of the data collected by the at least one analytical instrument (Baker – page 17, line 25 – page 18, line 15, teaches standardizing data).
Regarding claim 12, Baker discloses all of the limitations on which this claim depends, further, Baker discloses the band-broadening comprises executing, by the computer system, a set of logical operations normalizing the known sample data with respect to the baseline and a known sample maximum peak value among the known sample data (Baker – page 26, line 30 – page 27, line 15, “generation of spectral baselines is best for screening purposes”; page 28, lines 5-25, teaches normalization with respect to a baseline [ie, signal to noise ratio]”).
Regarding claim 13, Baker discloses all of the limitations on which this claim depends, further, Baker discloses the normalizing comprises dividing a signal from each photodiode detector of the at least one analytical instrument by a signal from a calibration photodiode of the at least one analytical instrument (Baker – page 31, line 25 – page 32, line 10, “normalization can consist of scaling a known band to unit intensity so that all other intensities are indicated as a ratio to the chosen band”).
Regarding claim 14, Baker discloses all of the limitations on which this claim depends, further, Baker discloses storing alignment data corresponding to the at least one validated analytical method in a data store corresponding to the at least one analytical method (Baker – page 17, lines 10-25, “Parameter updates are stored in the database. In some cases, processing parameters (e.g. excluded regions, baseline removal type, band alignments)”);
storing band-broadening data corresponding to the at least one validated analytical method in the data store (Baker – page 27, lines 1-15, “The resulting processing parameters are stored in the system database 6 and the processed spectra files 5 are updated .... baseline”); and 
storing method information corresponding to the at least one validated analytical method in the data store (Baker – page 11, lines30-35, “an associated instrument control”).
Regarding claim 15, Baker discloses all of the limitations on which this claim depends, further, Baker discloses storing normalization data corresponding to the at least one validated analytical method in the data store (Baker – page 8, lines 15-20, “instructions for providing data standardization of the raw data and storing standardized individualized spectral data in a file and/or a library of files”).
Regarding claim 16, Baker discloses all of the limitations on which this claim depends, further, Baker discloses executing, by the computer system, a set of logical operations identifying at least one change in at least one operating condition of at least one of the at least one analytical instrument, the at least one analysis, and the at least one analytical method (Baker – page 26, lines 15-35, “Phase parameters are adjusted by sliders, features provided on the user interface. Parameters for automated phasing based on baseline regions are also available by activating appropriate icons. These automation parameters can be changed and the effect on phase inspected. If a set of baseline regions seems optimal for phasing, the remainder of the spectra in the list for inspection can use these parameters to finish the process in automation. These parameters can then be utilized for full automation the next time this type of sample/spectra is collected for analysis”); and 
executing, by the computer system, in response to the identifying, a set of logical operations changing a status of the at least one validated analytical method to indicate that the at least one validated analytical method is invalid (Baker – page 26, lines 15-35, “These parameters can then be utilized for full automation the next time this type of sample/spectra is collected for analysis.”); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Harding et al (Current Protocols in Protein Science; Light Scattering , 1998, hereafter “Harding”).
Regarding claim 6, Baker discloses all of the limitations on which this claim depends, however, does not disclose at least one pump; at least one chromatography column; and at least one sample injector.
Harding teaches at least one pump; at least one chromatography column; and at least one sample injector (Harding – fig. 7.8.3, shows pump, injector and column(s)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize pump, column and injector as taught by Harding in Baker for the expected benefit of implementing the basic components of well-understood lab equipment in a typical experimental set-up. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, Baker discloses all of the limitations on which this claim depends, however, does not disclose the light scattering instrument is one of a static light scattering instrument and a dynamic light scattering instrument.
Harding teaches the light scattering instrument is one of a static light scattering instrument and a dynamic light scattering instrument (Harding – page 1, paragraph 1, teaches that there are two options of light scattering measurement, “static” and “dynamic”, therefore the limitations cover all of the light scattering measurement options; Examiner notes that “the light scattering instrument” was not selected for examination in the parent claim).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a light scattering instrument as taught by Harding in Baker for the expected benefit of implementing well-understood lab equipment as evidenced by the date of the document. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2857